Case 3:19-cv-00575-VLB Document 27-1 Filed 01/24/20 Page 1 of 2




EXHIBIT 1
Case 3:19-cv-00575-VLB Document 27-1 Filed 01/24/20 Page 2 of 2




                       UNITED STATES DISTRICT COURT

                          DISTRICT OF CONNECTICUT

NICHOLAS CLARK                              CIVIL NO. 3:19CV00575 (VLB)

     V.

COOK, ET AL                                 JANUARY 24, 2020


                     AFFIDAVIT OF THOMAS J. DAVIS, JR.

      Undersigned, have been duly sworn, deposes and states:

      1. I am counsel for the defendant, Dr. Gerald Valletta.

      2.    On January 24, 2020 I spoke to Plaintiff by telephone in an effort to

obtain compliance with outstanding interrogatories and production requests to

which no objection has been made. I made a good faith effort to obtain

compliance without the intervention of the Court, but I was unable to obtain

Plaintiffs agreement to provide compliance.

      3.    Plaintiff expressed the view that he was without resources or

capability as a self-represented party to understand what he was obliged to

answer or provide and that without counsel he was uncomfortable responding or

even objecting to discovery.


                                              Thomas J. Davis,iJ


      Signed an sworn to before me thi          day of January, 2020.



                                              Commissioner of the Superior Court
